Citation Nr: 1729846	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  15-25 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a heart disorder, including carotid artery disease, to include as due to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1953 to June 1956 and from October 1957 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied entitlement to service connection for diabetes mellitus, type II and a heart disability, to include carotid artery disease.  The Veteran timely appealed the issues.

These matters were previously before the Board in December 2015 and were remanded for further development as service treatment records (STRs) and medical treatment records identified by the Veteran were not associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's heart disability, to include carotid artery disease, did not have its onset during the Veteran's active service, did not manifest within one year of separation from active service, and was not caused by his active service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability, claimed as carotid artery disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in May 2011 and April 2014.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran that may pertain to his claim.  His service treatment records are largely unavailable, despite several requests to locate them.  In such situations, where STRs are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not lower the legal standard for proving a service connection claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The Veteran was not scheduled for a VA examination.  VA's duty to assist includes providing a medical examination when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  Such development is necessary if the information and evidence of records does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) established that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology.

In this case, the Board finds that VA has no duty to provide an examination with regard to the claim seeking service connection for a heart disability because there is no evidence establishing a relevant in-service event, injury, or disease and no chronic condition manifested during an applicable presumptive period. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, the Veteran has claimed that his heart condition is due to exposure to Agent Orange and that he was exposed to the herbicide while stationed in Subic Bay, Philippines.  He does not claim that he developed the heart condition in service and a May 2014 letter from his private medical provider in Manchester, New Hampshire, states that he has been seeking treatment for his carotid artery disease with the private facility since 2008.  There is no indication in the record that he sought treatment for or had the carotid artery disease prior to that date.  On his VA Form 21-523 Veterans Application for Compensation or Pension, the Veteran did not state a date of onset for his heart condition.  In addition, as explained below, VA has specifically determined the areas in which Agent Orange was stored or used, and Subic Bay, Philippines is not included in the specially defined areas.  For these reasons, the Board has determined that VA is not obliged to provide an examination or obtain a medical opinion in response to the Veteran's claim.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 12.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there are no more than conclusory statements by the Veteran that his carotid artery disease is due to exposure to Agent Orange.  Absent evidence establishing exposure to an herbicide agent during active duty, such statements do not trigger VA's duty to provide an examination or obtain a medical opinion.  Accordingly, the Board will address the merits of the claim.

II.	Merits

The Veteran contends that service connection is warranted for carotid artery disease based on his exposure to the herbicide agent, Agent Orange, during his service in Subic Bay, Philippines.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including cardiovascular-renal disease, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA has established a presumption of herbicide exposure applicable to Veterans who served in Republic of Vietnam during the Vietnam War.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) as requiring proof of some duty or visitation onshore in Vietnam.

Service incurrence for certain diseases, including ischemic heart disease, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  Ischemic heart disease includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202, 53216 (Aug. 31, 2010).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3.

The Federal Circuit has held that when a claimed disorder is not warranted on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board also notes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b) (West 2014); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran, as a layperson, is considered competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

Initially, the Board finds the evidence of record does not establish that the Veteran was exposed to an herbicide agent during active duty.  The Veteran submitted an internet article stating Agent Orange was sent to Vietnam from New Zealand via the Philippines.  The Joint Service Record Research Coordinator (JSRRC) sent a reply in May 2015 stating that the Department of Defense (DoD) list does not show any storage, use or testing of tactical herbicides at Subic Bay, Philippines, therefore, Compensation Service can provide no evidence to support the claim of exposure to tactical herbicides.  Additionally, the Veteran has not described the nature of his exposure to herbicide agents, only that he was exposed while stationed in the Philippines.  Furthermore, the Veteran has not stated that any treatment provider has advised him that his condition is due to his time in service or a result of herbicide agent exposure.  Therefore, Agent Orange exposure cannot be conceded in this case.

The Board also notes that the evidence does not indicate, nor does the Veteran contend, that symptoms of his carotid artery disease manifested within one year of his separation from service.  Thus, there is no basis in the record or VA's regulations to presume service connection for the Veteran's heart condition, to include carotid artery disease.

With respect to whether the Veteran's carotid artery disease is directly related to his military service, the record does not contain any competent evidence that his carotid artery disease was present in service.  Indeed, although the Veteran's STRs are not complete, there are several examinations associated with the claims file in which physical review of the Veteran shows that a heart disorder was not present.  An October 1957 enlistment examination showed all relevant body systems marked as normal.  Examinations in March 1961, May 1961, February 1967, and October 1973 also showed all relevant body systems marked as normal.  

The Board has considered the Veteran's statements made in support of his claims, including his assertions that his heart condition is a result of Agent Orange exposure.  However, he has not demonstrated any specialized knowledge or expertise indicating he is capable of rendering a competent medical opinion on this determinative issue of causation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of carotid artery disease and whether it was caused by his service falls outside the realm of purview of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In any event, absent evidence establishing in-service exposure to an herbicide agent, service connection would not be warranted.  

In sum, the competent evidence of record fails to demonstrate that the Veteran's carotid artery disease was present in service, or manifest to a compensable degree within one year of service discharge.  In addition, the record does not reflect that the Veteran's post-service carotid artery disease is otherwise causally related to his active service or any incident therein, absent probative evidence of in-service Agent Orange in service.  Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a heart disability, to include carotid artery disease.  Accordingly, the Board concludes that service connection for a heart disability, to include carotid artery disease, is not warranted.


ORDER

Entitlement to service connection for a heart disability, to include carotid artery disease, is denied.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

The Veteran's complete service treatment records are not associated with the claims file and are unable to be located.  On March 6, 2017, the Records Management Center (RMC) sent a response to a records request dated August 8, 2016, that no records were located for the Veteran.  On March 8, 2017, the RMC sent a response to a records request dated November 28, 2016, stating that no records were located for the Veteran.  Most recently, on June 8, 2017, the RMC sent a response to a records request dated October 21, 2016, again stating that records for the Veteran were unable to be located.  

The Veteran was not scheduled for a VA examination.  VA's duty to assist includes providing a medical examination when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  Such development is necessary if the information and evidence of records does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) established that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology.

Here, the record shows that the Veteran reports he was diagnosed as having diabetes in 1973 while stationed in Subic Bay, Philippines, although the circumstances of that diagnosis are unclear.  The Veteran is competent to report a diagnosis that is later confirmed.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  The Veteran's reported diagnosis of diabetes in 1973 raises the question of direct service connection.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure the Veteran is scheduled for a VA examination to determine the etiology, and if possible, the likely date of onset of the Veteran's diabetes mellitus, type II.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

After examining the Veteran, considering his reported medical history of a diagnosis of diabetes in 1973, and reviewing the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current diabetes mellitus had its inception during the Veteran's active service or is otherwise causally related to his active service.  A rationale for any conclusion reached should be provided.  

2.  After completing any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


